Martin, J.,

delivered the opinion of the court..
The plaintiff seeks to recover two lots, which were sold on an execution against Gravier, and purchased at his request, by one Pierre Liquet, who gave his bond therefor, at twelve months. Gravier promised to place the price in his hands a few days before the maturity of the bond, giving, also, a J ° ° . mortgage for the further security of Liquet; who, according to an act sous seingprivé, subscribed by Gravier, and recorded by Liquet, was to reconvey the lots, on being released from his liability for the price. Gravier having failed to place funds in his hands, the lots were sold, and purchased by Liquet, who, besides the consideration of this sale, paid the balance which remained due on the. bond. These lots after- , - , „ 1 ■wards, by different conveyances, passed to the defendants.
Were the lots in question still in the hands of Liquet, a reconveyance could not be claimed from him, according to J . , ,, ,. his contract with Gravier, until aftor the dissolution of his *404liability, or the reimbursement of what he had paid to obtain it. This reimbursement has never been made or tendered; the vendees of Liquet cannot, therefore, be disturbed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.